DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on July 21, 2021, is acknowledged. Claims 2-3 and 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreno Vallejo et al. (US 2016/0199013; hereinafter Moreno). 

Regarding claim 1, Moreno discloses a mobile radiography system (title) comprising: a transport frame having wheels (1) attached thereto for rollably transporting the system, the transport frame having a housing (of 1) to enclose at least a portion of the system; a sectioned vertical column (2) mounted on the transport frame (1) about a vertical axis, the sectioned vertical column comprising: a base section (5) supported by and attached to the transport frame (1), the base section remaining vertically stationary with respect to the vertical axis (figs. 1-4:5); and a movable upper section (6), coupled to the base section (5), that is movable parallel to the vertical axis relative to the base section (figs. 1-4); a boom (3) having a first boom end movably attached (figs. 3-4) to the movable upper section (6) and extending transversely therefrom, the boom (3) further having an x-ray source (4) attached to a second boom end thereof opposite the first boom end, the boom (3) configured to move parallel to the vertical axis (figs. 3-4) and relative to the movable upper section (6); and a column cable and pulley system (cable and pulleys in fig. 5) comprising a column cable (cable in fig. 5) having a first cable end attached to the first boom end (of 3) and a second cable end attached to a base section anchor (at the end of the cable in 5) in the base section (5).  

Regarding claim 4, Moreno discloses a support column (2) comprising: a stationary base section (5) that is fixed in position relative to a vertical dimension, the stationary base section (5) comprising a base section anchor (at the end of the cable in 5): a movable upper section (6) attached to the stationary base section (5), the movable upper section (6) movable vertically along the vertical dimension with respect to the stationary base section (figs. 1-4): a support arm (3) attached to the movable upper section (6), the support arm movable vertically with respect to the movable upper section (figs. 3-4); and a column cable and pulley system (cable and pulleys in fig. 5) comprising a column cable (cable in fig. 5) having a first cable end attached to the support arm (3) and a second cable end attached to the base section anchor (at the end of the cable in 5).  

Regarding claim 8, Moreno discloses a mobile radiography apparatus (title) comprising: a portable transport frame (1); a stationary base section (5) attached to the portable transport frame (1), the stationary base section (5) fixed in a vertical position relative to the portable transport frame (figs. 1-4:5), the stationary base section comprising a base station anchor (at the end of the cable in 5); a movable upper section (6) attached to the stationary base section (5), the movable upper section movable vertically with respect to the stationary base section (figs. 3-4); a support arm (3) attached to the movable upper section (6), the support arm movable vertically with respect to the movable upper section (figs. 3-4); a plurality of column pulleys (pulleys in fig. 5); and a column cable (cable in fig. 5) having a first column cable end attached to the support arm (3) and a second column cable end attached to the base section anchor (at the end of the cable in fig. 5), the column cable looping around each of the plurality of column pulleys (fig. 5).  

Regarding claim 9, Moreno discloses wherein the plurality of column pulleys comprises: a first column pulley (14) attached to the movable upper section closer to a top edge (of 6) thereof than to a bottom edge (of 6) thereof; a second column pulley (15) attached to the movable upper section closer to the bottom edge (of 6) thereof than to the top edge (of 6) thereof; a third column pulley (13) attached to the stationary base section (5); and a fourth floating pulley (12.1 via 11).  

Regarding claim 10, Moreno (fig. 5) discloses wherein the column cable (cable connected at 3) extends from the support arm upward to the first column pulley (14), the column cable loops around the first column pulley (14) and extends downward to the second column pulley (15), the column cable loops around the second column pulley (15) and extends upward to the third column pulley (13), 

Regarding claim 15, Moreno discloses wherein the column cable (cable in fig. 5) does not extend below a bottom of the stationary base section (5).  

Regarding claim 16, Moreno discloses wherein the first column pulley comprises a dual radius column pulley having a wide pulley portion and a narrow pulley portion (14).  

Regarding claim 17, Moreno discloses wherein the column cable extends from the support arm (3) upward to the wide pulley portion of the first column pulley (14), the column cable loops around the wide pulley portion, the column cable loops around the narrow pulley portion (fig. 5:14), and wherein the column cable extends downward from the narrow pulley portion (14) of the first column pulley to the second column pulley (15).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 8-11, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11051775 (hereinafter USPN ‘775) in view of Moreno. 
 
Regarding claim 1, USPN ‘775 claims a mobile radiography system (claim 1, preamble) comprising: a transport frame having wheels attached thereto for rollably transporting the system, the transport frame having a housing to enclose at least a portion of the system (par. 1 in the body of claim 1); a sectioned vertical column mounted on the transport frame about a vertical axis, the sectioned vertical column comprising: a base section supported by and attached to the transport frame, the base section remaining vertically stationary with respect to the vertical axis; and a movable upper section, coupled to the base section, that is movable parallel to the vertical axis relative to the base section (par. 2); a boom having a first boom end movably attached to the movable upper section and extending transversely therefrom, the boom further having an x-ray source attached to a second boom end thereof opposite the first boom end, the boom configured to move parallel to the vertical axis and relative to the movable upper section (par. 3); and a column cable and pulley system comprising a column cable having a first cable end attached to the boom and a second cable end attached to the base section (par. 4).  

Moreno teaches a first cable end (for cable in fig. 5) attached to the first boom end (of 3) and a second cable end attached to a base section anchor (at the end of the cable in 5) in the base section (5).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘775 with the teaching of Moreno, since one would have been motivated to make such a modification for facilitating movement (Moreno: par. 1).  

Regarding claim 4, USPN ‘775 claims a support column comprising: a stationary base section that is fixed in position relative to a vertical dimension, the stationary base section necessarily comprising a base section: a movable upper section attached to the stationary base section, the movable upper section movable vertically along the vertical dimension with respect to the stationary base section (claim 1, par. 2): a support arm attached to the movable upper section, the support arm movable vertically with respect to the movable upper section (par. 3); and a column cable and pulley system comprising a column cable having a first cable end attached to the support arm and a second cable end attached to the base section (par. 4).  
However, USPN ‘775 fails to claim a second cable end attached to a base section anchor.
Moreno teaches a second cable end attached to a base section anchor (at the end of the cable in 5).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘775 with the teaching of Moreno, since one would have been motivated to make such a modification for facilitating movement (Moreno: par. 1).  

Regarding claim 8, USPN ‘775 claims a mobile radiography apparatus (claim 1, preamble) comprising: a transport frame (claim 1, par. 1); a stationary base section attached to the transport frame, the stationary base section fixed in a vertical position relative to the transport frame, the stationary base section necessarily comprising a base station; a movable upper section attached to the stationary base section, the movable upper section movable vertically with respect to the stationary base section (claim 1, par. 2); a support arm attached to the movable upper section, the support arm movable vertically with respect to the movable upper section (claim 1, par. 3); a plurality of column pulleys (claims 2-3: first and second column pulleys); and a column cable having a first column cable end attached to the support arm and a second column cable end attached to the base section (claim 1, par. 4), the column cable looping around each of the plurality of column pulleys (claims 2-3).  
However, USPN ‘775 fails to claim portability and a second cable end attached to a base section anchor.
Moreno teaches portability (with 1) and a second cable end attached to a base section anchor (at the end of the cable in 5).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘775 with the teaching of Moreno, since one would have been motivated to make such a modification for facilitating movement (Moreno: par. 1).  

Regarding claim 9, USPN ‘775 claims wherein the plurality of column pulleys comprises: a first column pulley attached to the movable upper section (claim 2); a second column pulley attached to the movable upper section (claim 3); a third column pulley attached to the stationary base section (claim 4); and a fourth floating pulley (claim 1, par. 4). Moreno teaches wherein the plurality of column pulleys comprises: a first column pulley (14) attached to the movable upper section closer to a top edge (of 6) thereof than to a bottom 

Regarding claim 10, Moreno (fig. 5) teaches wherein the column cable (cable connected at 3) extends from the support arm upward to the first column pulley (14), the column cable loops around the first column pulley (14) and extends downward to the second column pulley (15), the column cable loops around the second column pulley (15) and extends upward to the third column pulley (13), and wherein the column cable loops around the third column pulley (13) and extends downward to loop around the fourth floating pulley (12.1).  

Regarding claims 11 and 18, USPN ‘775 claims wherein the transport frame comprises: a plurality of frame pulleys (claims 6-7); and a frame cable having a first frame cable end attached to the fourth floating pulley and a second frame cable end attached to the frame (claim 1, par. 4), the frame cable looping around each of the plurality of frame pulleys (claims 6-7). Moreno teaches anchors (at the end of the cable in fig. 5).   

Regarding claim 15, Moreno teaches wherein the column cable (cable in fig. 5) does not extend below a bottom of the stationary base section (5).  

Regarding claim 16, Moreno teaches wherein the first column pulley comprises a dual radius column pulley having a wide pulley portion and a narrow pulley portion (14).  

Regarding claim 17, Moreno teaches wherein the column cable extends from the support arm (3) upward to the wide pulley portion of the first column pulley (14), the column cable loops around the wide pulley portion, the column cable loops around the narrow pulley portion (fig. 5:14), and wherein the column cable extends downward from the narrow pulley portion (14) of the first column pulley to the second column pulley (15).  

Allowable Subject Matter
Claims 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884